This matter having been duly presented, it is ORDERED that Lawrence R. Pinck , formerly of Clifton , who was admitted to the bar of this State in 1980, and who was suspended from the practice of law for a period of three months effective August 16, 2014, by Order of this Court filed July 23, 2014, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall comply with the terms of his repayment agreement with the New Jersey Lawyers' Fund for Client Protection, and if respondent fails to do so, the Lawyers' Fund may report the lack of compliance to the Director of the Office of Attorney Ethics who may take such action, if any, that the Director deems appropriate.